Citation Nr: 0304073	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-41 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1971 to August 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.  

A hearing was held before the undersigned Member of the Board 
in February 1998.  The Board remanded the case for additional 
development in May 1998.  The requested development has since 
been completed, and the case is now ready for appellate 
review.  The Board notes that a claim for service connection 
for a right knee disorder which was previously on appeal was 
granted by the RO in a decision of July 2000.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A left knee disorder was not present during service, 
arthritis of the left knee was not manifested within a year 
after service, and the veteran's current left knee disorder 
did not develop as a result of any incident during service.

3.  The veteran's left knee disorder was not caused or 
aggravated by his service-connected degenerative joint 
disease of the right knee.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, arthritis of the left knee may not be presumed to 
have been incurred in service, and a left knee disorder was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
August 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

III.  Factual Background and Analysis.

Service connection is currently in effect for degenerative 
joint disease of the right knee, rated as 20 percent 
disabling.  The Board notes that the veteran's service 
medical records do not contain any indication that a left 
knee disorder was present during service.  A record dated in 
August 1976 shows that the veteran was treated for an injury 
to the right knee, but there is no mention of any problem 
with the left knee.  In addition, the report of a medical 
history given by the veteran in July 1977 for the purpose of 
his separation from service shows that he denied having a 
history of a trick or locked knee.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lower extremities was normal.  There is 
also no evidence that arthritis of the left knee was manifest 
during the year after separation from service.

The veteran submitted a claim for service connection for 
bursitis of the knees in March 1996.  The earliest post-
service medical record containing a reference to the left 
knee is the report of an examination of the veteran's joints 
conducted by the VA in May 1996.  The reports shows that he 
gave a history of having a right knee injury in 1976.  He 
gradually improved to the point where he was able to move 
around fairly well.  He said that his left knee was injured 
due to having to bear most of the weight on the left side as 
a result of the right knee disorder.  Following examination, 
the diagnoses were (1) degenerative joint disease of the 
right knee, moderate; and (2) degenerative joint disease of 
the left knee, mild.  The record contains no indication that 
the left knee disorder was due to service or the service-
connected right knee disorder.

During the hearing held before the undersigned Member of the 
Board in February 1998, the veteran testified that he had not 
been treated for his left knee, but that he believed that his 
left knee had been aggravated by the injury that he had to 
his right knee because he had to favor the right knee.  The 
veteran submitted lay statements from acquaintances in 
November 1999.  The statements are to the effect that the 
veteran has walked with a limp for many years.  

The report of a joints examination conducted by the VA in May 
2000 shows that the veteran reported having injured his right 
knee in service.  He also said that after service his right 
knee would swell on and off.  Also, he reportedly had an 
aching pain in his left knee for the past three or four 
years.  An X-ray of the left knee was interpreted as showing 
minimal degenerative arthritis.  An addendum dated in June 
2000 shows that the examiner stated that he reviewed the 
veteran's claims file, including the service medical records 
showing the right knee injury.  He stated that he could not 
find any evidence of any injury to the left knee in service.  
A corrected copy of the examination report shows that he 
further stated that he did not feel that the complaints 
related to the left knee have any direct relationship to the 
service-connected right knee.  

Finally, the report of an examination of the veteran's joints 
conducted by the VA in April 2001 shows that the veteran 
again gave a history of injuring his right knee in service.  
He also reported that since 1984 he had gained a lot of 
weight and started to feel pain in his right knee more 
consistently.  He had also started to notice pain in the left 
knee.  Following examination, the diagnoses were right knee 
degenerative arthritis, and very mild degenerative arthritis 
of the left knee.  The examiner commented that the right knee 
arthritis was likely related to the injury the veteran had in 
service, but that it was very unlikely that the left knee 
pathology was related to the accident the veteran had while 
he was in service.  The examiner further stated that he did 
not see any evidence of functional loss of the left knee nor 
was there any ligamentous laxity.  

In reviewing the foregoing evidence, the Board notes that 
there is no question that a left knee disorder was not 
present during service or within a year after service.  
Regarding the contention that the disorder of the left knee 
developed secondary to the service-connected right knee 
disorder, the Board notes that the only medical opinions on 
that issue weigh against the claim.  The Board has noted that 
the veteran testified in support of his claim during a 
hearing held in February 1998.  Although the veteran has 
given his own opinion that his service-connected disorder of 
the right knee caused or aggravated the disorder of the left 
knee, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that a disorder of the 
left knee was not present until many years after service, is 
not related to his period of service, and was not caused or 
aggravated by his service-connected right knee disability.  
Accordingly, the Board concludes that a disorder of the left 
knee was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.


ORDER

Service connection for a left knee disorder, claimed as 
secondary to a service-connected right knee disorder, is 
denied.



____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

